  Case 3:21-cr-30061-NJR Document 7 Filed 05/04/21 Page 1 of 3 Page ID #20



                            THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,

               Plaintiff,

        vs.                                          No.    2f-CiZ-3oo{o\'UJil-l

TIMOTHY P. MAYER,

        Defendant.


                                  STIPULATION OF FACTS


        Comes now Steven D. Weinlioeft, United States Attorney for the Southern District of

Illinois through Scott A. Verseman, Assistant U.S. Attorney for this District and herewith enter

into the following Stipulation of Facts with the Defendant, Timothy P. Mayer, represented by his

attorney, Justin A. Kuehn, pertaining to the conduct of the Defendant charged in the Information

in this case and the relevant conduct of the defendant within the scope of U.S.S.G. § IB 1.3.

        1.      Defendant Timothy P. Mayer was employed by Jung Truck Service, Inc. ("Jung

Truck"). Jung Truck was a trucking business headquartered in Mascoutah, Illinois. In addition to

its trucking and warehouse operations, Jung Truck provided maintenance and repair services for

other trucking companies.

       2.       Jung Truck owned and operated a container yard in East St. Louis, Illinois.

Defendant was the manager of Jung Truck's container yard in East St. Louis.

       3.       As the manager ofJung Truck's East St. Louis facility, defendant had the authority

to purchase replacement parts and tires necessary for the repair and maintenance of Jung Truck's

equipment.

       4.       Jung Truck maintained at least two different accounts with Pomp's Tire Service

("Pomp's). Among other goods and services it provided. Pomp's was a retail seller of tires.
Case 3:21-cr-30061-NJR Document 7 Filed 05/04/21 Page 2 of 3 Page ID #21
Case 3:21-cr-30061-NJR Document 7 Filed 05/04/21 Page 3 of 3 Page ID #22
